--------------------------------------------------------------------------------


Exhibit 10.34
(Form for Straight Grant)


FREEPORT-McMoRan COPPER & GOLD INC.


PERFORMANCE-BASED
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE _____ STOCK INCENTIVE PLAN


AGREEMENT dated as of ____________, 20__ (the “Grant Date”), between
Freeport-McMoRan Copper & Gold Inc., a Delaware corporation (the “Company”), and
_______________ (the “Participant”).
 
    1.         (a)     Pursuant to the Freeport-McMoRan Copper & Gold Inc. ____
Stock Incentive Plan (the “Plan”), the Participant is hereby granted effective
the Grant Date _________ restricted stock units (“Restricted Stock Units” or
“RSUs”) on the terms and conditions set forth in this Agreement and in the Plan.
 
(b)   Defined terms not otherwise defined herein shall have the meanings set
forth in Section 2 of the Plan.
 
(c)   Subject to the terms, conditions, and restrictions set forth in the Plan
and herein, each RSU granted hereunder represents the right to receive from the
Company, on the respective scheduled vesting date for such RSU set forth in
Section 2(a) of this Agreement or on such earlier date as provided in Section
2(b) of this Agreement or Section 5(b) of this Agreement (the “Vesting Date”),
one share (a “Share”) of common stock of the Company (“Common Stock”), free of
any restrictions, all amounts notionally credited to the Participant’s Dividend
Equivalent Account (as defined in Section 4 of this Agreement) with respect to
such RSU, and all securities and property comprising all Property Distributions
(as defined in Section 4 of this Agreement) deposited in such Dividend
Equivalent Account with respect to such RSU.
 
(d)    Provided the condition of Section 6 of this Agreement, if applicable, has
been met, as soon as practicable after the Vesting Date (but no later than 2 ½
months from such date) for any RSUs granted hereunder, the Participant shall
receive from the Company the number of Shares to which the vested RSUs relate,
free of any restrictions, a cash payment for all amounts notionally credited to
the Participant’s Dividend Equivalent Account with respect to such vested RSUs,
and all securities and property comprising all Property Distributions deposited
in such Dividend Equivalent Account with respect to such vested RSUs.
 
2.     (a)      Provided the condition of Section 6 of this Agreement has been
met, the RSUs granted hereunder shall vest in installments as follows:
 
Scheduled Vesting Date
Number of RSUs
 
 
 
 
 






--------------------------------------------------------------------------------


                               (b)  Notwithstanding Section 2(a) of this
Agreement, at such time as there shall be a Change in Control of the Company,
all unvested RSUs shall be accelerated and shall immediately vest.
 
                               (c)  Until the respective Vesting Date for an RSU
granted hereunder, such RSU, all amounts notionally credited in any Dividend
Equivalent Account related to such RSU, and all securities or property
comprising all Property Distributions deposited in such Dividend Equivalent
Account related to such RSU shall be subject to forfeiture as provided in
Section 5 of this Agreement.
 
3.             Except as provided in Section 4 of this Agreement, an RSU shall
not entitle the Participant to any incidents of ownership (including, without
limitation, dividend and voting rights) in any Share until the RSU shall vest
and the Participant shall be issued the Share to which such RSU relates nor in
any securities or property comprising any Property Distribution deposited in a
Dividend Equivalent Account related to such RSU until such RSU vests.
 
4.             From and after the Grant Date of an RSU until the issuance of the
Share payable in respect of such RSU, the Participant shall be credited, as of
the payment date therefor, with (i) the amount of any cash dividends and (ii)
the amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Participant would have been entitled had
the Participant been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”).  All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Participant with respect to all RSUs
granted hereunder with the same Vesting Date.  All credits to a Dividend
Equivalent Account for the Participant shall be notionally increased by the
Account Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until paid in accordance with the provisions of this
Agreement.  The “Account Rate” shall be the prime commercial lending rate
announced from time to time by JPMorgan Chase Bank, N.A. or by another major
national bank headquartered in New York, New York designated by the
Committee.  The Committee may, in its discretion, deposit in the Participant’s
Dividend Equivalent Account the securities or property comprising any Property
Distribution in lieu of crediting such Dividend Equivalent Account with the Fair
Market Value thereof.
 
5.             (a)            Except as set forth in Section 5(b) of this
Agreement, all unvested RSUs provided for in this Agreement, all amounts
credited to the Participant’s Dividend Equivalent Accounts with respect to such
RSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Accounts with respect to such RSUs shall
immediately be forfeited on the date the Participant ceases to be an Eligible
Individual (the “Termination Date”).
 
                                (b)           Notwithstanding the foregoing, and
provided the condition of Section 6 of this Agreement has been met, if the
Participant ceases to be an Eligible Individual (the “Termination”) by reason of
the Participant’s death, Disability, or Retirement, the RSUs granted hereunder
that are scheduled to vest on the first Vesting Date following the Termination
Date, all amounts credited to the Participant’s Dividend Equivalent Accounts
with respect to such RSUs, and all securities and property comprising Property
Distributions deposited in such Dividend
2

--------------------------------------------------------------------------------


Equivalent Accounts with respect to such RSUs shall vest as of the Participant’s
Termination Date.  In the event that the Participant ceases to be an Eligible
Individual by reason of the Participant’s Termination by his employer or
principal without Cause, and provided the condition of Section 6 of this
Agreement has been met, the Committee or any person to whom the Committee has
delegated authority may, in its or his sole discretion, determine that the RSUs
granted hereunder that are scheduled to vest on the first Vesting Date following
the Termination Date, all amounts credited to the Participant’s Dividend
Equivalent Accounts with respect to such RSUs, and all securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
with respect to such RSUs shall vest as of the Participant’s Termination
Date.  In the event vesting is accelerated pursuant to this Section 5(b) and the
Participant is a Key Employee, a distribution of Shares issuable to the
Participant, all amounts notionally credited to the Participant’s Dividend
Equivalent Account, and all securities and property comprising all Property
Distributions deposited in such Dividend Equivalent Account due the Participant
upon the vesting of the RSUs shall not occur until six months after the
Participant’s Termination Date, unless the Participant’s Termination is due to
death or Disability.
 
6.            The other provisions of this Agreement notwithstanding, no
unvested RSU granted hereunder shall vest on its scheduled Vesting Date under
Section 2(a) of this Agreement or upon the Participant’s Termination pursuant to
Section 5(b) of this Agreement unless the average of the Return on Investment
for the five calendar years preceding the year in which such event occurs is at
least 6% and, if required or deemed necessary to satisfy the requirements to
qualify such RSU as “performance-based compensation” under Section 162(m), the
appropriate members of the Committee shall have certified that such condition
has been met.  Any unvested RSUs that do not vest upon the occurrence of any of
such events as a result of the failure to meet the condition of this Section 6,
all amounts credited to the Participant’s Dividend Equivalent Accounts with
respect to such RSUs, and all securities and property comprising Property
Distributions deposited in such Dividend Equivalent Accounts with respect to
such RSUs shall immediately be forfeited.
 
7.            The RSUs granted hereunder, any amounts notionally credited in the
Participant’s Dividend Equivalent Accounts, and any securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
are not transferable by the Participant otherwise than by will or by the laws of
descent and distribution or pursuant to a domestic relations order, as defined
in the Code.
 
8.            All notices hereunder shall be in writing and, if to the Company,
shall be delivered personally to the Secretary of the Company or mailed to One
North Central Avenue, Phoenix, Arizona 85004, addressed to the attention of the
Secretary; and, if to the Participant, shall be delivered personally or mailed
to the Participant at the address on file with the Company.  Such addresses may
be changed at any time by notice from one party to the other.
 
9.            This Agreement is subject to the provisions of the Plan.  The Plan
may at any time be amended by the Board, except that any such amendment of the
Plan that would materially impair the rights of the Participant hereunder may
not be made without the Participant’s consent.  The Committee may amend this
Agreement at any time in any manner that is not inconsistent with the terms of
the Plan and that will not result in the application of Section 409A(a)(1) of
the Code.  Notwithstanding the foregoing, no such amendment may materially
impair the rights of
3

--------------------------------------------------------------------------------


the Participant hereunder without the Participant’s consent.  Except as set
forth above, any applicable determinations, orders, resolutions or other actions
of the Committee shall be final, conclusive and binding on the Company and the
Participant.
 
10.          The Participant is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the vesting of any RSU granted
hereunder or the payment of any securities, cash, or property hereunder, in
accordance with procedures established by the Committee, as a condition to
receiving any securities, cash payments, or property resulting from the vesting
of any RSU or otherwise.
 
11.          Nothing in this Agreement shall confer upon the Participant any
right to continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant’s employment relationship with the Company or any of
its Subsidiaries at any time.
 
12.          As used in this Agreement, the following terms shall have the
meanings set forth below.
 
               (a) “Cause” shall mean any of the following: (i) the commission
by the Participant of an illegal act (other than traffic violations or
misdemeanors punishable solely by the payment of a fine), (ii) the engagement of
the Participant in dishonest or unethical conduct, as determined by the
Committee or its designee, (iii) the commission by the Participant of any fraud,
theft, embezzlement, or misappropriation of funds, (iv) the failure of the
Participant to carry out a directive of his superior, employer or principal, or
(v) the breach of the Participant of the terms of his engagement.
 
                               (b) “Change in Control” shall mean a change in
the ownership of the Company, a change in the effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company as provided under Section 409A of the Code, as amended from time to
time, and any related implementing regulations or guidance.
 
                               (c) “Disability” shall have occurred if the
Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Participant’s employer.
 
            (d) “Fair Market Value” shall, with respect to a share of Common
Stock, a Subsidiary security, or any other security, have the meaning set forth
in the Freeport-McMoRan Copper & Gold Inc. Policies of the Committee applicable
to the _____ Stock Incentive Plan, and, with respect to any other property, mean
the value thereof determined by the board of directors of the Company in
connection with declaring the dividend or distribution thereof.
 
(e) “Key Employee” shall mean any employee who meets the definition of “key
employee” as defined in Section 416(i) of the Code.
4

--------------------------------------------------------------------------------


 
(f) “Managed Net Income” shall mean, with respect to any year, the sum of (i)
the net income (or net loss) of the Company and its consolidated subsidiaries
for such year as reviewed by the Company’s independent auditors and released by
the Company to the public; plus (or minus) (ii) the minority interests’ share in
the net income (or net loss) of the Company’s consolidated subsidiaries for such
year as reviewed by the Company’s independent auditors and released by the
Company to the public; plus (or minus) (iii) the effect of changes in accounting
principles of the Company and its consolidated subsidiaries for such year plus
(or minus) the minority interests’ share in such changes in accounting
principles as reviewed by the Company’s independent auditors and released by the
Company to the public.
 
(g) “Net Cash Provided by Operating Activities” shall mean, with respect to any
year, the net cash provided by operating activities of the Company and its
consolidated subsidiaries for such year as reviewed by the Company’s independent
auditors and released by the Company to the public.
 
(h) “Net Interest Expense” shall mean, with respect to any year, the net
interest expense of the Company and its consolidated subsidiaries for such year
as reviewed by the Company’s independent auditors and released by the Company to
the public.
 
(i) “Retirement” shall mean early, normal or deferred retirement of the
Participant under a tax qualified retirement plan of the Company or any other
cessation of the provision of services to the Company or a Subsidiary by the
Participant that is deemed by the Committee or its designee to constitute a
retirement.
 
(j) “Return on Investment” shall mean, with respect to any year, the result
(expressed as a percentage) calculated according to the following formula:
 
a + (b - c)
d


in which “a” equals Managed Net Income for such year, “b” equals Net Interest
Expense for such year, “c” equals Tax on Net Interest Expense for such year, and
“d” equals Total Investment of Capital for such year.


(k) “Tax on Net Interest Expense” shall mean, with respect to any year, the tax
on the net interest expense of the Company and its consolidated subsidiaries for
such year calculated at the appropriate statutory income tax rate for such year
as reviewed by the Company’s independent auditors.
 
(l) “Total Investment of Capital” shall mean, with respect to any year, the sum
of (i) the weighted average of the stockholders’ equity in the Company and its
consolidated subsidiaries for such year, (ii) the weighted average of the
minority interests in the consolidated subsidiaries of the Company for such
year, (iii) the weighted average of the redeemable preferred stock of the
Company for such year and (iv) the weighted average of the long-term debt of the
Company and its consolidated subsidiaries for such year, all as shown in the
quarterly balance sheets of the Company and its consolidated subsidiaries for
such year.
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month, and year first above written.


FREEPORT-McMoRan COPPER & GOLD INC.




By:    _______________________________       


                                      
                                  _______________________________
                                            (Participant)
                                                
                                   _______________________________
                                            (Street Address)
 
                                   _______________________________
                                          (City) (State) (Zip Code)


 

 
6

--------------------------------------------------------------------------------

 
